Citation Nr: 0030635	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  98-00 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to 
February 1954.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from the San Juan, Puerto Rico Regional 
Office (RO) of the Department of Veterans Affairs (VA).


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000).  This law rewrites 
the 38 U.S.C. §§ 5 100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement.  In addition, 
P.L. 106-475 enables and defines VA's duty to assist 
claimants who file substantially complete claims for VA 
benefits.  As set forth in the VBA Fast Letter (00-87), dated 
November 17, 2000, that statutory duty to assist includes:

? developing for all relevant evidence in the custody of a 
federal department or agency, including VA medical 
records, SMRs, Social Security Administration records, or 
evidence from other federal agencies,
? developing for private records and lay or other evidence,
? a duty to examine veterans or obtain a medical opinion if 
the examination or opinion is necessary to make a decision 
on a claim for compensation.  [emphasis added]

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).  

A VA medical examination for compensation purposes must be a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

It is contended by and on behalf of the veteran that he is 
entitled to service connection for PTSD in that he 
experienced in-service stressors which warrant such 
diagnosis.  The record shows that the veteran's military 
service was as an infantryman in a tank company.  As such he 
participated in the Korean Conflict for which he was awarded 
the Korean Service Medal with two Bronze Stars as well as the 
Combat Infantry Badge.  In several written statements of 
record, he has described stressful events experienced in 
combat in Korea.  

In this case, the evidence clearly indicates that the veteran 
did engage in combat.  Thus, in the absence of clear and 
convincing evidence to the contrary, the Board finds that the 
veteran's lay statements are conclusive evidence of the 
veteran's claimed inservice stressors.  38 C.F.R. § 3.304(f) 
(2000).

Thus, the determinative issue in this case is whether the 
veteran has a diagnosis of PTSD due to his in-service 
stressors.  Post-service records include private and VA 
records.  VA examination report dated in April 1962 noted 
complaints of nervousness, insomnia, nightmares, and vivid 
recollections of battlefield death of a friend.  The 
diagnosis was anxiety reaction.  Since then, the veteran has 
continued to periodically complain of continued symptoms 
since service discharge to include nervousness, irritability, 
insomnia, and nightmares related to his combat experiences in 
Korea.  On mental health consultation report, dated June 
1996, the diagnosis was adjustment disorder, anxiety and rule 
out ("R/O") PTSD components".  On VA examination of 
October 1996, the veteran was diagnosed to have an anxiety 
disorder, not otherwise specified (N.O.S.).  

The veteran was seen again in the VA outpatient mental health 
clinic in February 1998 with complaints of flashbacks from 
war, inability to sleep, restlessness, and irritability.  The 
diagnosis was anxiety disorder NOS and R/O PTSD.  

The veteran was afforded a VA psychiatric examination for 
compensation purposes in June 1999.  No diagnostic tests were 
performed.  The veteran complained of nightmares about what 
happened in Korea and experiencing difficulty with his 
relationship with his wife.  The veteran's mood was tense and 
at times somewhat angry.  The examiner focused on the fact 
that there was no evidence of any psychiatric complaints from 
service discharge until 1996, when he first presented for 
treatment.  The examiner also noted that the veteran reported 
being a member of the National Guard for 14 years.  The 
examiner then specifically opined that, in view of the fact 
that there had never been any reference to the veteran being 
affected emotionally due to his combat experiences from 
service until 1996, there "definitely" was no present 
diagnosis of PTSD.  The final diagnosis was anxiety disorder, 
not otherwise specified.  

However, the VA examiner in June 1999 apparently did not 
consider all the medical evidence of record.  As noted above, 
the veteran, in fact, did complain of symptoms related to his 
prior combat experiences on VA examination in 1962.  
Furthermore, a diagnosis of post traumatic stress disorder is 
often based on delayed symptomatology.  Thus, the Board does 
not believe that the diagnosis in June 1999, was made in 
accordance with the applicable criteria contained in the 4th 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM- IV).  In 
such instance, the United States Court of Appeals for 
Veterans Claims (Court) has held that when the RO or Board 
believes the examination report is not in accord with 
applicable DSM criteria, the report must be returned for a 
further report.

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to ensure all current VA medical 
treatment records, including but not 
limited to all mental health clinic 
notes, are obtained and associated with 
the claims folder.  The RO shall notify 
the veteran of any inability to obtain 
records with respect to his claims in 
accordance with the provisions of PL 106-
475 and VBA Fast Letter (00-87).  

2.  The RO should obtain, through 
official channels, the veteran's military 
personnel file.

3.  The veteran should be requested to 
provide names, addresses, and approximate 
dates of treatment for all health care 
providers who have treated him for his 
psychiatric disorder since his discharge 
from service, to include VA and non-VA 
providers.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file copies of treatment 
records identified by the veteran and not 
previously associated with the claims 
folder.  Notice of any records not 
obtained should be provided to the 
veteran in accordance with the 
requirements of PL 106-475 and VBA Fast 
Letter (00-87).  

4.  The RO should arrange for the veteran 
to be accorded an examination by a VA 
psychiatrist, who has not previously 
examined him, to determine the diagnoses 
of all psychiatric disorders that are 
present.  All necessary special studies 
or tests, to include psychological 
testing and evaluation, such as the 
Mississippi Scale for Combat-Related 
post-traumatic Stress Disorders, should 
be accomplished.  The RO must specify for 
the examiner the stressor or stressors 
that it has determined are established by 
the record, and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms and whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  Therefore, the 
veteran's claims folder should be made 
available to and independently reviewed 
by the examiner prior to examination.  
The examiner should integrate any 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.

5.  The RO should then review the record 
and ensure that all the above actions are 
completed and that the psychiatric 
examination is adequate for rating 
purposes.  See also Stegall v. West, 11 
Vet. App. 268 (1998) (if the Board 
remands a claim for further development 
but the Secretary fails to comply with 
the terms of the remand, the Board errs 
in failing to insure compliance).  

The RO should also ensure that all duty 
to assist and notice requirements of PL 
106-475 have been complied with.  See 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 1 114 Stat. 
2096 (Nov. 9, 2000); see also VBA Fast 
Letter (00-87), dated November 17, 2000.

6.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claim of entitlement to 
service connection for PTSD.  If this 
termination remains unfavorable to the 
veteran in any way, he should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran should be afforded the 
opportunity to respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN FUSSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

